
	
		I
		112th CONGRESS
		1st Session
		H. R. 838
		IN THE HOUSE OF REPRESENTATIVES
		
			February 28, 2011
			Mr. Kline (for
			 himself, Mrs. Bachmann,
			 Mr. Peterson,
			 Mr. Cravaack,
			 Mr. Petri,
			 Mr. Sensenbrenner, and
			 Mrs. Miller of Michigan) introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To prohibit treatment of gray wolves in Minnesota,
		  Wisconsin, and Michigan as endangered species, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Western Great Lakes Wolf Management
			 Act of 2011.
		2.DefinitionsIn this Act:
			(1)StateThe term State means each of
			 the States of Minnesota, Wisconsin, and Michigan.
			(2)WolfThe
			 term wolf means any species, subspecies, or population segment of
			 Canis lupus.
			3.Prohibition on
			 treatment of wolves in Minnesota, Wisconsin, and Michigan under the Endangered
			 Species Act of 1973Any wolf
			 in Minnesota, Wisconsin, or Michigan shall not be treated under any status of
			 the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.), including as an
			 endangered species, a threatened species, an essential experimental population,
			 or a nonessential experimental population.
		4.State management
			 authority
			(a)State management
			 authorityEach State shall have exclusive jurisdiction over the
			 management of wolves within the borders of that State.
			(b)Protection by
			 StatesNothing in this Act
			 shall preclude any State from providing protections to wolves equivalent to
			 those protections provided by the Endangered Species Act of 1973 (16 U.S.C.
			 1531 et seq.).
			(c)Reimbursement by
			 StatesNothing in this Act shall preclude any State from
			 reimbursing the owner of livestock for any loss of livestock that results from
			 depredation by wolves, or that derives from wolves, that were introduced into
			 the wild.
			
